Citation Nr: 1605554	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  12-11 459A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for multiple myeloma.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel

INTRODUCTION

The Veteran served on active duty from May 1957 to May 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the VA RO that denied the benefit sought on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The weight of the competent and credible evidence of record is against a finding that multiple myeloma began during or was caused by the Veteran's military service.


CONCLUSION OF LAW

Multiple myeloma was not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In the instant case, the Veteran has been provided with all appropriate notification, and he has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and VA treatment records have been obtained, to the extent available.  

In May 2015, the Board solicited an expert opinion regarding the relationship between the Veteran's multiple myeloma and his military service from the Veterans Health Administration (VHA).  The Board finds that the examiner reviewed the Veteran's claims file and past medical history and rendered appropriate opinions consistent with the evidence of record.  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  The Board, therefore, finds this opinion to be adequate for the purpose of rendering a decision as to the issues on appeal.  38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran participated in a videoconference hearing before the undersigned in March 2015, and a transcript of this hearing has been associated with the record.  The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.



Service Connection

The Veteran contends that he suffers from multiple myeloma as the result of his in-service exposure to petroleum products or asbestos.  

In order to establish service connection on a direct basis, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Board notes that multiple myeloma is not a chronic disease for which service connection may be established presumptively or based on a continuity of symptomatology.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

With regard to the presence of a current disability, the Veteran has been diagnosed with either smoldering multiple myeloma or multiple myeloma.  Thus, a current disability is shown.  

With regard to an in-service event or injury, the Veteran's personnel records indicate that the Veteran served as a fuel specialist and petroleum tester.  The Veteran has stated that he handled both jet and diesel fuels in-service, and he drove refueling trucks on the flight line to refuel aircraft.  The Veteran has additionally contended that he was exposed to asbestos in-service by virtue of living in barracks that contained asbestos, although, the Board notes, there is no indication that such asbestos was friable, to the extent it was present.  With that said, an in-service event, disease, or injury, is shown.

With a current disability and an in-service event, disease, or injury of record, the remaining issue is whether there is a nexus, or connection, between the Veteran's in-service experiences and his multiple myeloma.  

Turning to a review of the evidence of record, after experiencing, by his own account, years of increasing symptoms such as fatigue, nausea, and headaches, the Veteran was diagnosed with probable multiple myeloma in December 2003.  The Veteran's condition was characterized as state 1 IgA lambda multiple myeloma in March 2004.

In December 2009, Dr. Pippas, a private physician in a practice devoted to medical oncology, hematology, and internal medicine, noted that while the etiology of myeloma was unknown, it was known that exposure to radiation, benzene, organic solvents, herbicides, and insecticides may play a role in its development.  Dr. Pippas noted that according to the most recent update review of the pathogenesis of multiple myeloma conducted in September 2009, workers in nuclear plants and farmers who used herbicides, insecticides, benzene, and petroleum "may have" an increased rate of myeloma.  Dr. Pippas noted that such evidence was not compelling, and concluded that it was unclear whether the Veteran's in-service exposure to multiple petroleum products in service had a causal role in his development of multiple myeloma.

However, "may" in the context of a medical opinion is the same as "may not" and is therefore considered too equivocal to provide the requisite nexus.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Dr. Pippas acknowledged that it was possible that there was a relationship, but acknowledged that the evidence was not compelling.  

Nevertheless, given the suggestion of a possibility of a relationship, and after a review of the evidence of record, including the testimony that the Veteran offered in his March 2015 hearing, the Board solicited an expert medical opinion to address the etiology of the Veteran's multiple myeloma and to consider the relevance if any of either benzene exposure, or asbestos exposure.  

In October 2015, following a review and discussion of the Veteran's medical history, a VHA physician opined initially that the Veteran's symptoms were most consistent with a diagnosis of smoldering multiple myeloma, rather than multiple myeloma.  This distinction is, however, not ultimately relevant to the VHA physician's etiological opinion because "any exposure that increases [the] risk for multiple myeloma would increase [the] risk of other plasma cell disorders."

The VHA physician presented a review of the medical literature and found that the conclusions reached were "decidedly mixed" about the relationship between benzene or fuel exposure and multiple myeloma.  According to the 1999 review that the VHA physician found to be the most thorough, and which the VHA physician indicated was authored by an authoritative group of experts in the field, there was no scientific evidence to support a causal relationship between benzene and multiple myeloma.  The VHA physician indicated that the studies published since that time were "suggestive," but were not sufficient to outweigh the conclusions drawn from the more thorough 1999 review.  The VHA physician thus concluded that it was less than 50 percent likely that the Veteran's smoldering myeloma was the result of any in-service disease, event, or injury.  The Board notes that the sentence concludes with "related to asbestos exposure," but the Board finds that this is likely a typographical error, given the rest of the discussion related to benzene or fuel exposure.

The VHA physician further concluded that it was less than 50 percent likely that the Veteran's smoldering myeloma was the result of any in-service disease, event, or injury related to exposure to asbestos.  As a rationale for this opinion, the examiner noted that a 1988 study, which involved a cohort study of 698 patients with multiple myeloma and 1,683 controls, revealed no association between asbestos exposure and multiple myeloma.  

In December 2015, the Veteran submitted a statement indicating that he indeed had multiple myeloma, and he quoted a 2006 study listed in the VHA physician's letter that found that evidence supported a relationship between exposure to petroleum products and multiple myeloma.  While the Board acknowledges that the VHA physician indeed stated that the quoted study stood for that proposition, the examiner, expressly considering that study, found that the studies published since 1999 were insufficient to outweigh the contrary conclusions drawn in the 1999 study.  

The Board places great probative weight in the opinion of the VHA physician because it offered a compelling rationale for its conclusion and was offered after a comprehensive review of the Veteran's medical records.  The only other medical opinion of record concludes that it is "unclear" whether the Veteran's in-service experiences related to his later development of multiple myeloma.  Thus, the Board finds that the weight of the probative medical evidence of record is against a connection between the Veteran's service and his multiple myeloma.  

To the extent that the Veteran believes that his multiple myeloma is related to his service, the Board notes that the Veteran is competent to provide testimony concerning matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  VA provided the Veteran with a VHA medical opinion based in part on the competency of those observations.

Lay persons are also competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of multiple myeloma, the issue of causation of such a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the Veteran's statements regarding the cause of his multiple myeloma, the Veteran has not been shown to have the medical expertise or training necessary to address a complex medical question such as the etiology of multiple myeloma.  A medical opinion was obtained, but the examiner ultimately concluded that the Veteran's multiple myeloma was less likely than not caused by his military service, to include any exposures therein.  This opinion was thorough, detailed and supported by the medical evidence of record and by the medical literature.  As such, the opinion is afforded great weight.

As described, the weight of the evidence is against the Veteran's claim of entitlement to service connection for multiple myeloma, and the claim is denied.


ORDER

Service connection for multiple myeloma is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


